DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/22.

Claim Objections
Claim 6 is objected to because of the following informalities:  “interrogator is a tunable laser” should read “interrogator includes a tunable laser”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “at one” in line 1 should read “at least one”.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  “FWGM” in line 11 should read “FWHM”.  Appropriate correction is required.

Allowable Subject Matter
Claims 2, 8, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, taken alone or in combination, fails to disclose or render obvious:
associating a wavelength of the subtracted response until a residual error term is less than 10% of a previous peak; 
where subtracting a response is operative on a Fourier transform of discrete amplitude values from the plurality of optical detectors; 
the response plot of a Fourier transform as claimed in claim 12; or
where the tunable laser has a bandwidth which is narrower than a narrowest bandwidth of a sensor FBG by a factor of at least 4.
The closest relevant prior art of record, Moslehi (U.S. PG Pub. # 2014/0268099 A1), teaches the system of claim 1 but fails to teach or suggest an error being less than 10% of a previous peak as claimed, using a Fourier transform as claimed or a source as claimed having bandwidth which is narrower than a narrowest bandwidth of a sensor FBG by a factor of at least 4. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 18 recite “a common range”. However, it is unclear to examiner as to what is common about the range. For examining purposes examiner shall interpret common range to be any range of wavelengths used in measuring using FBGs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 5, 7 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (U.S. PG Pub. # 2014/0268099 A1) in view of Moslehi et al. (U.S. Patent # 7,127,132 B1).
In Re claim 1, ‘099 teaches a measurement system comprising a plurality of fiber Bragg grating (FBG) sensors (504 and 506 or 504 – 508”) arranged on a single optical fiber (502), the plurality of FBGs operating in a common range of wavelengths (range of wavelengths for sensing) and receiving optical power from an optical interrogator (500); each FBG of the plurality of gratings FBGs having a unique full width half max (FWHM) bandwidth (par. 0006 as reflection is based on grating period spacing of each FBG which each have different period spacing thus different unique FWHM bandwidths); the optical interrogator receiving reflected optical power (par. 0026 – 0028), the optical interrogator having at least one optical detector (534 – 552) operative to measure reflected optical power at a plurality of wavelengths; the optical interrogator operative to generate a representation of response power vs wavelength (pars. 0026 – 0027); the optical interrogator operative to identify for a peak response, at least one of: a standard deviation, a Full Width Half Maximum (FWHM) value, or a bandwidth (par. 0026); the optical interrogator subtracting a response corresponding to a closest match response of the representation and associating a wavelength to the subtracted response (pars. 0026 – 0027 as determining a difference is subtracting and fig. 6 teaches subtracting the signals).

‘099 is silent to wherein each of the plurality of gratings reflecting less than 10% of incoming optical power.
‘132 teaches gratings reflecting less than 10% of incoming optical power so as to allow for the addition of additional sensors as power loss will be minimized as signals from the source travel along the optical fiber (col. 9, lines 33 – 46).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of ‘099 to make the FBGs of ‘099 to have a reflections of less than 10% as taught by ‘132 so as to allow for a greater number of FBG sensors with minimal attenuation of the reflected signals at the distal end of fiber 502 thereby creating a system that can measure a greater number of strain/temperature measurements at a greater number of locations thus allowing for a  system that can measure more overall detail of movements and expressions as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 3, ‘099 teaches where the reflected optical power comprises a plurality of Fiber Bragg Grating (FBG) Gaussian reflection responses (FBGs necessarily reflect Gaussian shaped responses).

In Re claim 4, ‘099 teaches where the at least one optical detector comprises a plurality of wavelength-specific optical detectors (534 – 552), each detector providing a reflected power for each detector wavelength (par. 000026 – 0027).

In Re claim 5, ‘099 teaches where the optical power from the optical interrogator is a broadband optical source (526, par. 0006, 0026).

In Re claim 7, ‘099 teaches where the at least one optical detector comprises a plurality of optical detectors (534 – 552) operating concurrently and the optical power from the optical interrogator is a broadband optical source (par. 0026).

	In Re claim 18, ‘099 teaches a measurement sensor comprising a plurality of fiber Bragg gratings (FBGs) (504 – 508”) operative arranged in sequence on a single optical fiber (502), the FBGs operating in a common range of wavelengths (range of wavelengths for sensing) and receiving optical power from an optical interrogator (500); each of the plurality of gratings having a unique full width half max (FWHM) bandwidth (par. 0006 as reflection is based on grating period spacing of each FBG which each have different period spacing thus different unique FWHM bandwidths), the optical interrogator configured to associate a wavelength to each FBG according to a measured unique FWGM bandwidth (par.0026, 0028).

	‘099 is silent to wherein each of the plurality of gratings reflecting less than 10% of incoming optical power.

	‘132 teaches gratings reflecting less than 10% of incoming optical power so as to allow for the addition of additional sensors as power loss will be minimized as signals from the source travel along the optical fiber (col. 9, lines 33 – 46).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of ‘099 to make the FBGs of ‘099 to have a reflections of less than 10% as taught by ‘132 so as to allow for a greater number of FBG sensors with minimal attenuation of the reflected signals at the distal end of fiber 502 thereby creating a system that can measure a greater number of strain/temperature measurements at a greater number of locations thus allowing for a  system that can measure more overall detail of movements and expressions as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 19, ‘099 teaches where a first plurality of FBGs is operative over a first range of wavelengths, each FBG having a unique FWHM bandwidth from other FBG sensors in the first range of wavelengths (par.0026).

In Re claim 20, ‘099 teaches where a first plurality of FBGs (504 – 508 ) is operative over a first range of wavelengths, each FBG having a unique FWHM bandwidth from other FBG sensors in the first range of wavelengths (par. 0006 as reflection is based on grating period spacing of each FBG which each have different period spacing thus different unique FWHM bandwidths) and a second plurality of FBGs (504’ – 508’, fig. 5) is operative over a second range of wavelengths. 
‘099 is expressly silent to each FBG having a unique FWHM bandwidth from other FBG sensors in the second range of wavelengths; and where at least one FBG of the first plurality of FBGs has a FWHM which is substantially the same as at a FWHM of least one FBG of the second plurality of FBGs.

‘132 teaches groups of sensors with (444 – 448) where each group has gratings that reflect unique wavelengths of λ1 – λn (fig. 5, col. 4, lines 1 – 12). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of ‘099 to use the wavelength band λ1 – λn (each grating’s wavelength band having a unique FWHM bandwidth) in 504’ – 508’ of ‘099 to match that of 504 – 508 so as to allow for a more economically feasible and compact overall sensor system by limiting the number of wavelengths to be detected.
Claims 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (U.S. PG Pub. # 2014/0268099 A1) in view of Xia et al. (U.S. PG Pub. # 2009/0185772 A1).

In Re claims 11 and 15, ‘099 teaches a sensor system comprising: a plurality n of Fiber Bragg Gratings (FBG) (504 and 506 or 504 – 508”) arranged on a single optical fiber (502), each FBG having a unique standard deviation (each FBG has a unique reflection bandwidth and thus a unique standard deviation); a broadband light source (526) coupling optical energy into the plurality of FBGs; a detector (534 – 552) operative to measure reflected optical power from the plurality of FBGs; a controller (520) operative to generate a response plot g(x) of power vs wavelength (pars. 0026 – 0027), the power measured by the detector and the wavelengths provided by the broadband source to form the response plot (fig. 6, pars. 0026 – 0027); the controller operative to iteratively identify a peak response and subtract a proposed FBG response from the response plot to generate a residue (par. 0026 – 0027); the controller continuing to iteratively identify a peak response and subtract a proposed FBG response until the residue is below a threshold, or a number n (let n = 0 or 1) of iterations have been performed (pars. 0026 – 0027).

‘099 is silent to the broadband source being a wavelength varied tunable laser and where at one plurality of sensors is in a first range of the tunable laser and a second plurality of sensors is in a second range of the tunable laser.

‘772 teaches that tunable lasers are a type of broadband light sources (par. 0066).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadband light source of ‘099 to be a wavelength varying tunable laser whereby the wavelengths are each reflected by an individual sensor gratings so as to obtain the desired reflection bandwidth of all of the grating sensors, ensuring each sensor sends a response signal, without inserting undesired wavelengths thus making a more reliable system as tunable lasers are low cost and readily available to provide varying wavelengths for detection as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

	In Re claim 13, ‘099 teaches where the peak response identifies a wavelength associated with a sensor response (par. 0027).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (U.S. PG Pub. # 2014/0268099 A1) in view of Moslehi et al. (U.S. Patent # 7,127,132 B1) and further in view of Xia et al. (U.S. PG Pub. # 2009/0185772 A1).

In Re claim 6, the previous combination teaches the system of claim 1 and the interrogator including a broadband source (526, par. 0026) but is silent to the source being a tunable laser. 

‘772 teaches that tunable lasers are a type of broadband light sources (par. 0066).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadband light source of ‘099 to be a tunable laser as tunable lasers are low cost and readily available as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 9, the previous combination teaches where subtracting a response is operative on a continuous representation of reflected amplitude response measured by the at least one optical detector in response to a broadband light source (526, par. 0026 – 0027) and generating optical power (from the source 526) from the optical interrogator.

but is silent to the source being a tunable laser tuned over a range.

‘772 teaches that tunable lasers are a type of broadband light sources (par. 0066).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the broadband light source of ‘099 to be a tunable laser as tunable lasers allow for tuning to a desired optical bandwidth thus allowing more control over the wavelengths being detected thus making a low cost and readily available and selectively tunable source as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874